Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

In view of the appeal brief filed on April 26, 2021, PROSECUTION IS HEREBY REOPENED.  New ground of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HUMERA N. SHEIKH/           Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                             



Upon further search and consideration, a new 35 USC 103 rejection based on Terahara et al. (US 20050260255 A1) in view of Dobos (US 6512158 B1) is made. 

A new obviousness type double patenting rejection is made. 

 
Election/Restrictions
  
Claim 17 has been withdrawn in view of the restriction requirement mailed by the previous examiner on July 1, 2019.  However, upon reconsideration, the restriction requirement to claim 17 is withdrawn. Accordingly, claim 17 is examined in the current Office action. 




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terahara et al. (US 20050260255 A1) in view of Dobos (US 6512158 B1).

Claim 1 is examined as not requiring “carrier film” (see recitation “optionally, a carrier film”). 

As to claim 1, Terahara discloses an adhesive patch (facial patch) comprising a backing layer (support), an adhesive layer (pressure sensitive adhesive layer), and a release liner (release layer), in this order (0018 and 0059).  Further, the adhesive layer of Terahara comprises a drug (0018) and is for application to skin (0013 and 0043).  

The adhesive layer of Terahara comprises an adhesive base agent containing styrene isoprene styrene (SIS) block copolymer (0019), a tackifier resin (0051), and a plasticizer (softening agent) (0049).   


As to claim 1 limitation of the content of the softening agent of 40-60% by mass, Terahara discloses that the compounding amount of plasticizer is not particularly limited, it is preferably 5-70% by weight , more preferably 10-60% by weight, and further preferably 10-50% by weigh relative to the total amount of the compounds contained in the adhesive layer (0050).  Given that the claimed range of 40-60% by mass overlaps or lies within the range disclosed by the prior art of Terahara, a prima facie case of obviousness exists.  MPEP 2144.05(I). 
As to claim 1, the difference between the claimed invention and the prior art of Terahara is that Terahara is silent as to disclosing support having Young’s modulus of 0.01 to 0.5 GPa.

However, Dobos discloses medical protective wraps (column 1, lines 14-15). Further, the wrap of Dobos includes a sheet that is formed from a liquid impermeable, non-absorbent, and stretchable polymeric film (column 4, lines 15-20).  Dobos discloses that the specific polymeric film should be stretchable and flexible so that the protective wrap can conform snugly to the size and shape of body part but provide ease of movement of the covered body part (column 4, lines 30-35).  Moreover, Dobos discloses that specific examples of the polymeric film include a polyethylene films such as a low-density polyethylene film (NP-100 from Atlantis Plastic), which is a general purpose LDPE film having a modulus of 15,000 to 18,000 N/cm2 (column 4, lines 50-55), which converts to 0.15 GPa to 0.18 GPa (using 1 N/cm2 = 1.0 *10-5 GPa conversion factor). The examiner submits that the modulus as recited by Dobos is interpreted as Young’s modulus given that there are no differences between the claimed modulus and the modulus disclosed by Dobos.  Accordingly, the modulus of 0.15 GPa to 0.18 GPa as disclosed by Dobos is within the claimed range of 0.01 to 0.5 GPa. 

Terahara desires that the backing layer includes polyethylene (0022). Further, Terahara discloses that the backing layer can be stretchable or unstretchable (0022).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the polyethylene films disclosed by 

As to claim 1 preamble “facial patch”, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is submitted that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. facial patch, recited in the present claims does not result in a structural difference between the presently claimed 

As to claims 2 and 3, Terahara does not explicitly disclose these claims. However, it is submitted that Terahara and applicant discloses identical SIS block copolymer JSR 5002 (0027 of Terahara and 0064 of US Patent Application Publication 20150320606 A1 of the present application disclosing JSR SIS 5002 having 22% by mass of styrene and diblock content of 15% by mass).   As such, it is clear that SIS block copolymer JSR 5002 of Terahara meets claims 2 and 3. 

As to claim 4, with regards to the mass ratio of the SIS block copolymer and the tackifier resin of 1:2.4 to 1:3.5, it is submitted that the adhesive of Terahara in Example 1 includes 12.87% of SIS block copolymer and 40.0 wt% of alicyclic hydrocarbon resin (tackifier).  A person having ordinary skill in the art would recognize from Example 1 that the ratio of SIS block copolymer to tackifier (1:3.1) is within the claimed range of 1:2.4 to 1:3.5. Further, as to claim 4, with regards to the content of the softening agent of 40-55% by mass, Terahara discloses that the compounding amount of plasticizer is not particularly limited, it is preferably 5-70% by weight, more preferably 10-60% by weight, and further preferably 10-50% by weigh relative to the total amount of the compounds contained in the adhesive layer (0050).  Given that the claimed range of 40-55% by mass overlaps or lies within the range disclosed by the prior art of Terahara, a prima facie case of obviousness exists.  MPEP 2144.05(I). 


As to claims 6-7, Terahara discloses liquid paraffin as a plasticizer (0049). 

As to claim 8, Terahara discloses that the adhesive is compounded with a drug (0018).

As to claim 9, Terahara discloses that the thickness of the backing layer is not particularly limited and it is in the range of from 5-100 µm. Further, Terahara discloses polyethylene backing layer (0022).  Further, Dobos discloses that the polymeric film can have a thickness in the range of from 1 to about 10 mil, which converts to 25.4 to 254 µm (column 4, lines 45-50). Furthermore, Dobos discloses polyethylene films (column 4, lines 45-55).  

As to claim 15, Terahara discloses that that tackifiers such as hydrogenated rosin, glycerin ester, aliphatic hydrocarbon resin, and terpene resin are preferable, and alicyclic saturated hydrocarbon resin is especially preferable (0051).  Further, Terahara discloses liquid paraffin as a plasticizer (0049).  


As to claim 16 limitation of the tackifier resin is a terpene resin and the claimed mass ratio of the SIS block copolymer and the tackifier resin of 1:2.4 to 1:3.5, as set forth previously Terahara discloses that that tackifiers such as hydrogenated rosin, terpene resin are preferable, and alicyclic saturated hydrocarbon resin is especially preferable (0051).  As to the claimed mass ratio of the SIS block copolymer and the tackifier resin of 1:2.4 to 1:3.5, it is submitted that the adhesive of Terahara in Example 1 includes 12.87% of SIS block copolymer and 40.0 wt% of alicyclic hydrocarbon resin (tackifier).  A person having ordinary skill in the art would recognize from Example 1 that the ratio of SIS block copolymer to tackifier (1: 3.1) is within the claimed range of 1:2.4 to 1:3.  Moreover, given that Terahara discloses that the tackifiers such as hydrogenated rosin, glycerin ester, aliphatic hydrocarbon resin, and terpene resin are preferable, and alicyclic saturated hydrocarbon resin is especially preferable, it would be obvious to a person having ordinary skill in the art to substitute alicyclic hydrocarbon resin tackifier with the terpene resin and arrive at the same ratio of the SIS block copolymer to tackifier given that these tackifiers are functional equivalent for their use in the adhesive of Terahara. 

With regards to claim 16 limitation of the softening agent is liquid paraffin and the content of the softening agent of 40-55% by mass, it is submitted that Terahara discloses liquid paraffin as a plasticizer (0049).  Further, Terahara discloses that the compounding amount of plasticizer is not particularly limited, it is preferably 5-70% by weight, more preferably 10-60% by weight, and further preferably 10-50% by weigh relative to the total amount of the compounds contained in the adhesive layer (0050).  Given that the claimed range of 40-55% by mass overlaps or lies within the range disclosed by the prior art of Terahara, a prima facie case of obviousness exists.  MPEP 2144.05(I). 
. 

Claims 10, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terahara et al. (US 20050260255A1) in view of Dobos (US 6512158B1) as applied to claim 1 above, and further in view of Okada et al. (US 20130152944A1).

Terahara is silent as to disclosing claims 10, 11, and 17.

However, Okada discloses a skin patch sheet including an adhesive patch (0001).  The skin patch sheet of Okada comprises a carrier sheet (carrier film), an adhesive patch, and a release liner laminated in this order, wherein the adhesive patch includes a backing (support) and an adhesive layer (0051-0052).  Okada discloses that in order to enhance operability at the time of attachment of the skin patch sheet, a carrier sheet having higher rigidity than the backing is provisionally attached in an easily detachable state, on the back surface of the backing, that is, on the surface of the backing on the reverse side of the adhesive layer (0077-0078). 

 As to claim 11, Okada discloses that the carrier sheet can be selected from polyesters and polyolefins (0082). 
but a carrier sheet that is larger than the backing can also be used (0083).  As such, a person having ordinary skill in the art would recognize that the surface of the carrier sheet of Okada facing the backing (support) would intrinsically have an area that does not cover the support. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the carrier sheets of Okada including polyester carrier sheet and use it in the adhesive patch of Terahara, motivated by the desire to enhance operability of the patch at the time of the attachment of the patch to skin. 


Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terahara et al. (US 20050260255 A1) in view of Dobos (US 6512158B1) and Okada et al. (US 20130152944 A1) as applied to claim 10 above, and further in view of Miranda et al. (US 6974588 B1).


Terahara is silent as to disclosing claims 12 and 14.

Matte)-164Z siliconized polyester release liner (column 5, lines 55-56). This disclosure of Miranda is interpreted to suggest matte finish provided on a surface of the polyester release liner. 

Okada as set forth previously discloses use of removable carrier sheet that can be applied to a back surface of the backing.  It would have been obvious to select removable carrier films such as a polyester release liner provided with a matte finish as disclosed by Miranda and apply in any manner desired (matt finish facing the support or away from the support) in the adhesive patch, motivated by the desire to temporarily protect the surface of the backing of the adhesive patch until user is ready to apply the adhesive patch. 

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-9, 10-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9211397 B2.

 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the aforementioned US Patent generally renders obvious claims 1-9, 10-12, and 14-16 of the current application.


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. U.S. Patent No. 9211397 B2 as applied to claim 1 above, and further in view of Okada et al. (US 20130152944 A1).

Claims 1-13 of the aforementioned US Patent do not disclose claim 17. 

However, the disclosure of Okada with respect to claim 17 is previously disclosed and it is incorporated here by reference. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the carrier sheets of Okada including polyester and use it in the adhesive patch, motivated by the desire to enhance operability of the patch at the time of the attachment of the patch to skin. 

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. U.S. Patent No. 9211397 B2 as applied to claim 1 above, and further in view of Terahara et al. (US 20050260255A1).

Claims 1-13 of the aforementioned US Patent do not disclose claim 18. 

However, the disclosure of Terahara with respect to claim 18 is previously disclosed and it is incorporated here by reference. 

It would have been obvious to form adhesive layer having a thickness as claimed, motivated by the desire to ensure sufficient permeability of a drug contained in the adhesive layer and suitable cohesion (e.g. adhesive agent does not remain adhered to the skin after application) (0061 of Terahara). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
July 27, 2021 


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784